Susan SYKES d/b/a Advanced Chiropractic and Health Center, Dawn Patrick, Troy Lynn, Lifeworks on Lake Norman, PLLC, Brent Bost, and Bost Chiropractic Clinic, P.A. v. BLUE CROSS AND BLUE SHIELD OF NORTH CAROLINA, Cigna Healthcare of North Carolina, Inc., Medcost LLC, Healthgram, Inc.*824AMENDED ORDERUpon consideration of the petition filed by Plaintiffs on the 16th of July 2019 for rehearing of the decision of this Court pursuant to Rule 31, N.C. Rules of Appellate Procedure, the following order was entered and is hereby certified to Forsyth County:"Denied by order of the Court in conference, this the 14th of September 2019."